PER CURIAM
Wife appeals a dissolution judgment that awarded custody of the parties’ child to husband and distributed the marital property. We modify the property distribution and otherwise affirm.
We agree with wife that the trial court erred in awarding her only $21,646 of the marital property instead of approximately $30,000, as it indicated it intended to do. Wife suffers from multiple sclerosis and depression. The trial court correctly determined that, although the parties are equally educated and that wife currently has a larger income than husband, the prognosis for recurrence of her illnesses justifies awarding her the long half of the assets in lieu of spousal support. Accordingly, we modify the property distribution to award wife five-sixths of the gold held by the parties.
Paragraph 7(h) of judgment modified to read “one-sixth of the gold held by the parties,” and paragraph 9(g) is modified to read “five-sixths of the gold held by the parties”; judgment otherwise affirmed. Costs, not including attorney fees, to wife.